DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 7/29/2022.

Continued Examination 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-18 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the term of “….are combined and focused around a first focusing point” (line 24-25) is vague and renders the claims indefinite. Appears that claimed device has more than one focus points; --the first focusing point and a focusing point of claimed step structure which is around the first focusing point. So it is unclear what is the “first focusing point”, how it generated and where is its location. Also it is unclear how claimed device have functions of focusing a light beam (an incident electromagnetic wave, line 2) to more than one focusing points.

Further the word “around” in line 24-25 is vague and renders the claims indefinite, which does not specify and/or limit a distance range between points of the combined and focused nanojet beams and the first focusing point. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claims 3-18 and 20-22 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-14, 16-18 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Han et al (US 9673242).

Regarding Claim 1, Han teaches a device for generating and guiding nanojet beams from an incident electromagnetic wave that is incident on the device (abstract; figs. 3-4 and 6), the device comprising: 

a host medium having a first refractive index value (fig. 3, 327-- host medium; col. 4, line 27-37, The micro lens 321 may be formed of an insulator 327, for example, silicon nitride (SiN) or silicon oxide (SiO2); an oxide layer 327 is formed; --in case the oxide layer 327 is formed of silicon oxide (SiO2), n1 = 1.458).

a first layer comprising a first dielectric material having a second refractive index value (fig. 4, 324-- first layer; also see fig. 6, 424; col. 5, line 51-52, The first to third layers 323 to 325 may include silicon nitride (SiN) (-- n = 2.19) or silicon oxide (SiO) (--n = 1.74)), 
wherein the second refractive index value is greater than the first refractive index value (fig. 4, 324; --(SiN) (-- n = 2.19) or silicon oxide (SiO) (--n = 1.74) has refractive index value greater than (SiO2) (--n1 = 1.458), and 
wherein the first layer comprises a first step structure and a third step structure at a first boundary between the first layer and the host medium (fig. 3, 327, 321; fig. 4, 321, 324,--opposite sides of 324); 
wherein the first step structure and the third step structure face each other and are separated from each other by a first distance (fig. 4, 324, diameter of 324; also see fig. 6, 424); and 

a second layer (fig. 4, 323; also see fig. 6, 423) comprising a second dielectric material (col. 5, line 51-52, The first to third layers 323 to 325 may include silicon nitride (SiN) (-- n = 2.19) or silicon oxide (SiO) (--n = 1.74)) and comprising a second step structure and a fourth step structure at a boundary between the second layer and the host medium (fig. 3, 327, 321; fig. 4, 323,--opposite sides of 323);

the second layer having a third refractive index value higher than the first refractive index value of the host medium (fig. 4, 323; col. 5, line 51-52, The first to third layers 323 to 325 may include silicon nitride (SiN) (-- n = 2.19) or silicon oxide (SiO) (--n = 1.74)), -- which has refractive index value greater than (SiO2) (--n1 = 1.458)), 

wherein the second step structure and the fourth step structure face each other and are separated from each other by a second distance (fig. 4, 323, diameter of 323; also see fig. 6, 423) that is smaller than the first distance (fig. 4, 323, 324, diameter of 323 is smaller than the diameter of 324) ,

wherein the second step structure is stacked upon the first step structure and wherein the fourth step structure is stacked on the third step structure (fig. 4, 323, 324; fig. 6, 423, 424),

wherein each of the first step structure, second step structure, the third step structure, and the fourth step structure (fig. 4, 323, 324; fig. 6, 423, 424) is configured such that, in response to the incident electromagnetic wave reaching the device, a first nanojet beam generated by the first step structure, a second nanojet beam generated by the second step structures a third nanoiet beam generated by the third step structure, and a fourth nanojet beam generated by the fourth step structure are combined and focused around a first focusing point (fig. 3, 211, 327, 321; fig. 4, 321, 323, 324, 325; fig. 6, 321, 423, 424, 325; co. 8, line 38-45, in the image sensor 211 according to an embodiment, the light (red light, green light, or blue light) incident from outside is accurately concentrated on one spot of the surface of the photo device; col. 9, line 1-6, in the image sensor 211 according to an embodiment, the light (red light, green light, or blue light) incident from outside is accurately concentrated on one spot of the surface of the photo device; col. 9, line 34-48, …and concentrate the light on one spot of the surface of the photo device; ----the one spot is a focusing point; the light incident from outside is accurately concentrated on one spot of the surface of the photo device, ----that is light beams are combined and focused around a first focusing point).

Regarding Claim 3, Han teaches the device of according to claim 1, wherein; 
the incident electromagnetic wave is a plane wave, the device is configured such that the plane wave incident on the device is normal to the first layer (fig. 8A, 321 and the LIGHT, --parallel Light Beams), 

the first step structure includes a first edge, a first bottom surface, and a first base angle between the first edge and the first bottom surface (fig. 4, 324), 

the second step structure includes a second edge, a second bottom surface, and a second base angle between the second edge and the second bottom surface (fig. 4, 323), and 

the first base angle and second base angle are equal to 90 degrees (fig. 4, 323, 324).

Regarding Claim 4, Han teaches the device of claim 1, 
wherein the first step structure and third step structure have a same first height H1 (fig. 4, 324), wherein the second step structure and fourth step structure have a same second height H2 (fig. 4, 323), 
wherein the second height H2 has a value around (d1/2)ɣ1-H1, wherein d1 is the first distance, ɣ1 is around 1/tan(│ƟB1│), where ƟB1 is a nanojets beam radiation angle generated by the first step structure and third step structure, wherein ƟB1 = (90°- ƟTIR1)/2 where ƟTIR1 = sin-1 (n1/n2) is a first critical angle of refraction, n1 is the first refractive index value of the host medium, n2 is the second refractive index value of the first layer, wherein (d2/2) has a value around H2/ɣ2, wherein d2 is the second distance, ɣ2 is around 1/tan(│ƟB2│), where ƟB2 is a nanojets beam radiation angle generated by the second step structures and fourth step structure, and wherein ƟB2 = (90°- ƟTIR2)/2 where ƟTIR2 = sin-1 (n1/n3) is a second critical angle of refraction, and n3 is the third refractive index value of the second layer (this portion of claim is of function/property claiming. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Han is same to that recited in the claim 1, then it is expect the function/property of refraction provided by Han has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding Claim 5, Han teaches the device of claim 1, wherein; 
the device is configured such that the incident electromagnetic wave is a plane wave that is normal to the first layer and the second layer (fig. 8, 321 and the LIGHT, --parallel Light Beams),

the first step structure includes a first edge, a first bottom surface, and a first base angle between the first edge and the first bottom surface (fig. 4, 324), 

the second step structure includes a second edge, a second bottom surface, and a second base angle between the second edge and the second bottom surface (fig. 4, 323), and 
the first base angle and the second base angle are equal to an angle ɑ (fig. 4, 323, 324; ɑ = 90°).

Regarding Claim 6, Han teaches the device of claim 5, 

wherein the first step structure and third step structure have a same first height H1 (fig 4, 324), wherein the second step structure and fourth step structure have a same second height H2 (fig. 4, 323), 
wherein the second height H2 has a value around (d1/2)ɣ1-H1, wherein d1 is the first distance, ɣ1 is around 1/tan(│ƟB1│), where ƟB1 is a nanojet beam radiation angle generated by the first and third step structure, wherein ƟB1 = (90°- ƟTIR1)/2 where ƟTIR1 = sin-1 (n1/n2) is a first critical angle of refraction, n1 is the first refractive index value of the host medium, n2 is the second refractive index value of the first layer, wherein (d2/2) has a value around H2/ɣ2, wherein d2 is the second distance, ɣ2 is around 1/tan(│ƟB2│), where ƟB2 is a nanojet beam radiation angle generated by the second step structure and fourth step structure, and wherein ƟB2 = (90°- (ƟTIR2 + ɑ)/2) where ƟTIR2 = sin-1 (n1/n3) is a second critical angle of refraction, and n3 is the third refractive index value of the second layer (this portion of claim is of function/property claiming. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Han is same to that recited in the claim 1, then it is expect the function/property of refraction provided by Han has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding Claim 7, Han teaches the device of claim 1, wherein: 
the device is configured such that the incident electromagnetic wave is a plane wave that hits the device at an angle of incidence Ɵi (fig. 8, 321 and the LIGHT, --parallel Light Beams) and 
the first step structure includes a first edge, a first bottom surface, and a first base angle between the first edge and the first bottom surface (fig. 4, 324), the second  step structure includes a second edge, a second bottom surface, and a second base angle between the second edge and the second bottom surface (fig. 4, 323), and 
the first base angle and the second base angle are equal to 90 degrees (fig. 4, 323, 324).

Regarding Claim 9, Han teaches the device of claim 1, wherein the third refractive index value of the second layer is smaller than the second refractive index value of the first layer (fig. 4, 323, 324; col. 5, line 51-52, The first to third layers 323 to 325 may include silicon nitride (SiN) (-- n = 2.19) or silicon oxide (SiO) (--n = 1.74)); --in case 323 is formed of SiO and 324 are formed of SiN).

Regarding Claim 10, Han teaches the device of claim 1, wherein the incident electromagnetic wave has a wavelength equal to a value between 390 and 700 nm (col. 1, line 5-23, for taking an image using a micro lens; digital cameras, mobile phones; --involving visible light).

Regarding Claim 11, Han teaches the device of claim 1, wherein the second layer has a shape that is selected from the group consisting of (i) a cuboid , (ii) a cylinder , and (iii) a prism  (fig. 4, 323, 324; fig. 6, 423, 424). 

Regarding Claim 12, Han teaches the device of claim 1, wherein the host medium comprises a homogenous dielectric host medium (fig. 3, 327; col. 4, line 27-37, The micro lens 321 may be formed of an insulator 327, for example, silicon nitride (SiN) or silicon oxide (SiO2); an oxide layer 327 is formed).

Regarding Claim 13, Han teaches the device of claim 1, wherein the host medium functions as an embedding layer in which at least the second layer comprising the second  step  structure is embedded (fig. 3, 327, 321; fig. 4, 321).

Regarding Claim 14, Han teaches the device of claim 3, 

wherein the first step structure further comprises a first top surface and the second step structure further comprises a second top surface (fig. 4, 323, 324), and wherein: 
the first bottom surface of the first step structure and the first top surface of the first step structure are parallel to a first plane (fig. 4, 324), and the first edge of the first  step  structure is parallel to an axis perpendicular to the first plane (fig. 4, 324), and 
wherein the second bottom surface of the second step structure and the second top surface of the second  step  structure are parallel to the first plane (fig. 4, 323), and wherein the second edge of the second step structure is parallel to the axis (fig. 4, 323).

Regarding Claim 16, Han teaches the device of claim 1, wherein the first step structure has a first height, wherein the second step structure has a second height, and wherein the second height is based on the first height, the first refractive index value, and the second refractive index value (fig. 4, 323, 324; col. 5, line 15-26, thicknesses of the first and second layers 323 and 324; focal length of light; --the heights and refractive indexes are related to give a focal length).

Regarding Claim 17, Han teaches the device of claim 1, wherein the first step structure and the third step structure have a first height, wherein the second step structure and the fourth step structure have a second height, and wherein the second height is based on the first height, the first refractive index value, and the second refractive index value (fig. 4, 323, 324; col. 5, line 15-26, thicknesses of the first and second layers 323 and 324; focal length of light; --the heights and refractive indexes are related to give a focal length).

Regarding Claim 18, Han teaches the device of claim 1, wherein the device receives incident electromagnetic wave as a plane wave normal to the first layer (fig. 8A, 321 and the LIGHT, --parallel Light Beams).

Regarding Claim 20, , Han teaches the device of claim 1, wherein the nanojet beam generated by the first step structure, the second nanojet beam generated by the second step structure, the third nanojet beam generated by the third step structure, and the fourth nanojet beam generated by the fourth step structure are combined and focused at a same focusing point (fig. 3, 211, 327, 321; fig. 4, 321, 323, 324, 325; fig. 6, 321, 423, 424, 325; co. 8, line 38-45, in the image sensor 211 according to an embodiment, the light (red light, green light, or blue light) incident from outside is accurately concentrated on one spot of the surface of the photo device; col. 9, line 1-6, in the image sensor 211 according to an embodiment, the light (red light, green light, or blue light) incident from outside is accurately concentrated on one spot of the surface of the photo device; col. 9, line 34-48, …and concentrate the light on one spot of the surface of the photo device; ----the one spot is a focusing point; the light incident from outside is accurately concentrated on one spot of the surface of the photo device, ----that is light beams are combined and focused around a first focusing point).

Regarding Claim 21, , Han teaches the device of claim 1, wherein the first focusing point is beyond the second layer (co. 8, line 38-45, in the image sensor 211 according to an embodiment, the light (red light, green light, or blue light) incident from outside is accurately concentrated on one spot of the surface of the photo device;).

Regarding Claim 22, , Han teaches the device of claim 1, wherein the first step structure and the third step structure have a same first height, wherein the second step structure and the fourth step structure have a same second height; wherein the second height is based on the first height, the first distance, and a nanojet beam radiation angle generated by the first step structure and the third step structure; and wherein the second distance is based on the second height and a nanojet beam radiation angle generated by the second step structure and the fourth step structure (fig. 3, 211, 327, 321; fig. 4, 321, 323, 324, 325; fig. 6, 321, 423, 424, 325).

Claim 15 is rejected under 35 U.S.C. 103 as being obvious over Han et al (US 9673242) in the view of Kotlyar et al, “Photonic nanojets generated using square-profile microsteps”; APPLIED OPTICS / Vol. 53, No. 24 / 20 August 2014; p-5322.

Regarding Claim 15, Han discloses as set forth above, and further teaches that  the method of claim 5, wherein the first step structure further comprises  a first top surface (fig. 4, 324) and the second  step  structure further comprises a second top surface (fig. 4, 323), and wherein: 
the first bottom surface of the first step structure and the first top surface of the first step structure are parallel to an xy-plane (fig. 4, 324);  
the second bottom surface of the second step structure and the second top surface of the second step structure are parallel to the xy-plane (fig. 4, 323). 

But Han does not specifically disclose that wherein the first edge of the first  step  structure is non-perpendicular to the first top and bottom surfaces, and wherein the second edge of the second  step  structure is non-perpendicular to the second top and bottom surfaces.

However, Kotlyar teaches nanojets device (abstract; fig. 1); wherein an edge of a  step  structure is non-perpendicular to the top and bottom surfaces of the step  structure (fig. 7; shows that the edge of a  step  structure is non-perpendicular the top and bottom surfaces of the step  structure).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a nanojet device wherein the edges of a  step  structure is non-vertical with respect to the top and bottom surfaces of the step  structure, for the purpose to have a circular focal spot (page 5328, right col., line 15-21).

Response to Arguments
Applicant's arguments filed on 7/29/2022, have been fully considered and are not persuasive.

In the remarks, applicant argues that:
(A) Han fails to teach or suggest "each of the first step structure, the second step structure, the third step structure, and the fourth step structure is configured such that, in response to the incident electromagnetic wave reaching the device, a first nanojet beam generated by the first step structure, a second nanojet beam generated by the second step structure, a third nanojet beam generated by the third step structure, and a fourth nanojet beam generated by the fourth step structure are combined and focused around a first focusing point" as set forth in claim 1 as amended..
(B) Han fails to teach or suggest nanojet beams that are combined and focused around a first focusing point.
(C) FIG. 10A through FIG. l0C of Han suggest that Han's image sensor does not focus light at or around a single focusing point, but rather creates a wide concentration area to illuminate a sensor cell.
	

In response to applicant's argument(s):
(A) This citation has 112 issue, please see above new 112 rejections. 
Further, Han teaches  in col. 5, line 15-26 that the device has focusing power. And Han teaches in co. 8, line 38-45, col. 9, line 1-6 and col. 9, line 34-48, claim 1, that the light (red light, green light, or blue light) incident from outside is accurately concentrated on one spot of the surface of the photo device; ---the one spot is a focusing point; the light incident from outside is accurately concentrated on one spot (--focusing point) of the surface of the photo device, ----that is, light beams are combined and focused around a first focusing point).

(B) Han teach in figs 2 and 3 that structure are of a pixel array, so light beam generated by the pixel array is in pixel dimensions, and is of a nanojet beam. The nanojet beams are combined and focused around a focusing point, see above response (A).

	(C) Han teaches that FIGS. 10A to 10C are images for comparing transmission
characteristics of an image sensor in related art and an image sensor according to an embodiment, when external light is incident on front sides of the image sensors. Apparently optical imaging processes are not same as optical focusing processes. The figures indicate that device of Han can produce images, that implicitly teaches that the device of Han having an optical focusing power to do imaging functions.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872